Citation Nr: 0433377	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  02-03 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than April 27, 1999, 
for the grant of pension benefits.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to March 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision of the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO granted pension benefits, effective September 
30, 1999.  The veteran appealed, stating that he wanted an 
earlier effective date.  In January 2002, the RO granted an 
earlier effective date of April 27, 1999.  The veteran 
asserts that an earlier effective date is warranted, and thus 
the appeal continues.

In March 2004, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.  At 
that time, the veteran submitted additional evidence; 
however, he waived in writing initial consideration by the 
RO.  Therefore, the Board may consider the evidence.  See 
38 C.F.R. § 20.1304 (2003).


FINDINGS OF FACT

1.  Entitlement to pension benefits was denied in an April 
1997 rating decision.  The veteran was informed of the 
determination that month and did not appeal it.

2.  The evidence in the claims file from April 1997 to April 
1999 does not reflect that the veteran was permanently and 
totally disabled, nor was there evidence of an informal 
claim, a formal claim, or a written intent to file a claim 
for entitlement to pension benefits during that time period.  


CONCLUSIONS OF LAW

1.  The April 1997 RO rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.203, 20.1103 (2003).

2.  The legal criteria for an effective date prior to April 
27, 1999, for the grant of pension benefits have not been 
met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.1, 3.155, 3.157, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate the claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Second, VA must also inform the veteran of which information 
and evidence he was to provide to VA and which information 
and evidence VA would attempt to obtain on his behalf.  
Third, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.

The veteran was provided adequate notice as to the evidence 
needed to substantiate his claim for an earlier effective 
date.  The Board concludes the discussions in the June 2001 
statement of the case and the January 2002 and March 2003 
supplemental statements of the case informed him of the 
information and evidence needed to substantiate the claim and 
complied with the VA's notification requirements.  These same 
communications provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence VA would attempt to 
obtain on his behalf.  See generally Quartuccio, 16 Vet. App. 
183.  

In addition, the statement of the case and the two 
supplemental statements of the case included summaries of the 
evidence which had been obtained and considered.  The 
statement of the case also included the criteria to establish 
an earlier effective date for pension benefits when a claim 
for pension benefits has been previously denied.  The basic 
elements for establishing service connection have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran has not been afforded an examination in connection 
with his claim for an earlier effective date; however, the 
Board finds that one is not necessary to make a decision on 
the claim.  The veteran's pension benefits have been granted 
as of April 27, 1999.  An examination provided now would not 
assist in obtaining an effective date earlier than that date.  
All available relevant evidence identified by the veteran was 
obtained and considered, including VA treatment records, 
dated from 1997 to the present and the records used by the 
Social Security Administration in granting the veteran 
disability benefits.  The veteran has not indicated the 
existence of any additional records that would aid in 
substantiating the claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the VCAA and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  

II.  Decision

The veteran asserts that the effective date for the grant of 
pension benefits should go back to when he filed his initial 
claim for pension benefits back in 1996.  He states that he 
did not receive the notice of the April 1997 denial of such 
benefits.  

The record reflects that the veteran first filed a claim for 
pension benefits in September 1996.  The RO denied the claim 
in a December 1996 rating decision, stating that the 
veteran's disabilities did not meet the requirements for a 
finding of permanent and total disability for pension 
purposes.  The RO noted that the veteran had failed to report 
for a VA examination in connection with his claim for pension 
benefits.  The veteran was notified that same month of the 
RO's determination.  The following month, the veteran 
submitted a statement requesting that VA reschedule him for a 
VA examination.  Examinations were conducted, and the RO 
denied the claim for pension benefits in an April 1997 rating 
decision.  The RO determined that the medical evidence did 
not establish that the veteran was so disabled that all forms 
of gainful employment were permanently precluded.  The 
veteran was notified of this determination on April 25, 1997, 
in a letter addressed to an address on Third Street.  

A VA Form 119, Report of Contact, dated April 24, 1997, shows 
that the veteran reported not having received the 
disallowance letter.  The address provided by the veteran 
during that phone call was the same address shown on the 
April 25, 1997, notification letter.  A VA employee stated a 
copy of the April 25, 1997, letter was sent to the veteran, 
along with a copy of the appeal rights, on April 30, 1997.

On September 30, 1999, the veteran submitted a VA Form 21-
526, Veteran's Application for Compensation or Pension, 
indicating that he was seeking pension benefits.  He attached 
copies of medical records that had been considered in the 
prior claim for pension benefits.  VA provided the veteran 
with examinations in March 2000.  In an April 2000 rating 
decision, the RO granted pension benefits, effective 
September 30, 1999.  

At an October 2001 hearing, the veteran asserted that his 
pension benefits should be granted back to the date of his 
1996 application.  He alleged that the records used to deny 
him pension benefits at that time were incomplete and had 
they been complete, they would have shown that he warranted 
pension benefits.  The veteran stated that he never received 
a copy of the April 1997 denial of pension benefits, as his 
records did not include that notification and decision.  He 
added that due to his memory loss problems, he should be 
given leeway regarding the time limitations to appeal the 
1997 decision.  The veteran confirmed that he lived at the 
address on Third Street at the time of the April 1997 
decision, but noted he had difficulty receiving mail at that 
location.  

VA treatment records, dated from 1997, were associated with 
the claims file.  An April 1997 treatment record shows that 
the veteran attended a support group and reported that things 
were going fine for him at the shelter.  An April 1998 
treatment record shows that the veteran continued "to be 
successful with college work."  It was noted that the 
veteran's vocational goal was computer science.  The next 
relevant treatment record was an April 27, 1999, record that 
indicated the veteran was disabled from an industrial 
accident.

Based upon the receipt of these VA treatment records, a 
Decision Review Officer granted an effective date of April 
27, 1999, for the award of pension benefits.

The records received from the Social Security Administration 
show that the veteran alleged that he had become unable to 
work on April 12, 1999, because of pain and stiffness in the 
neck and back, seizures, dizziness, migraine headaches, 
blurred vision, depression, anxiety, and tremors in the hands 
and arms.  In the determination that granted disability 
benefits, the Administrative Law Judge stated the following, 
in part:

With the exception of treatment for 
removal of earwax in February 1998 [] and 
a notation by the Department of Veterans 
Affairs [] in April 1998, that the 
claimant was living in a halfway house 
and "continues to be successful with 
college work," [] the medical record is 
nearly silent from May 1997 to April 27, 
1999, when the claimant presented to VA 
Roseburg for primary care[].  

In March 2004, the veteran provided personal testimony at a 
hearing before the undersigned.  The veteran stated he had 
submitted an application for pension benefits in 1996.  He 
testified he was living in a halfway house at that time and 
that receiving mail was difficult because there were issues 
with staff mislaying the mail.  He also stated that he was 
extremely ill at that time due to a serious head injury.  The 
person who represented the veteran at the hearing stated that 
they were attempting to establish that the veteran may not 
have been able to conduct his VA business at the time of the 
April 1997 notification of his denial of pension benefits due 
to seizure activity, severe headaches, and memory loss.  The 
veteran stated that he did not believe that VA had all the 
information it needed to make a determination regarding 
whether the veteran was entitled to pension benefits.  

Unless specifically provided otherwise, the effective date of 
an award of pension, based on an original or reopened claim, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of VA receipt of application 
therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2003).  Pension may not be effective prior to the date 
entitlement arose.  Id.  It is otherwise provided that if the 
veteran was prevented, by reasons of a disability, which was 
so incapacitating, from applying for pension benefits for a 
period of at least 30 days beginning on the date on which he 
became permanently and totally disabled, the effective date 
will be the date of application for the benefits or the date 
on which he became permanently and totally disabled, provided 
that the veteran applies for a retroactive award within one 
year from such date, whichever is to the advantage of the 
veteran.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. § 3.400(b)(1).  
While rating board judgment must be applied to the facts and 
circumstances of each case, extensive hospitalization will 
generally qualify as sufficiently incapacitating to have 
prevented filing the claim.  Id.

Under 38 C.F.R. § 3.155(a) (2003), the claimant or a 
representative of the claimant can file an informal claim by 
communicating an intent to apply for one or more VA benefits.  
The benefit sought must be identified, see Stewart v. Brown, 
10 Vet. App. 15, 18 (1997), but need not be specific, see 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Under 
38 C.F.R. § 3.157(b) (2003), it states that a VA medical 
record may be accepted as an informal claim for pension 
benefits that were previously denied for the reason the 
disability was not permanently and totally disabling.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
effective date earlier than April 27, 1999, for the grant of 
pension benefits.  As stated above, the veteran asserts that 
he should be granted an effective date of his initial claim 
for pension benefits, which was submitted in September 1996.  
He states that VA did not have all the evidence it needed to 
make a determination regarding the veteran's entitlement to 
pension benefits.  In the December 1996 and April 1997 rating 
decisions, the RO informed the veteran of the evidence of 
record.  If he felt that additional evidence was needed, he 
could have appealed the decision or submitted additional 
evidence at those times.  However, the veteran did not appeal 
the April 1997 determination, and that decision is final in 
the absence of clear and unmistakable error.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 20.203, 20.1103.

The Board is aware that the veteran claims that he did not 
receive notification of the April 1997 rating decision; 
however, it must be noted that the April 25, 1997, letter was 
sent to the exact same address as the veteran indicated on a 
VA Form 21-4138, Statement in Support of Claim, submitted in 
January 1997.  Additionally, an April 1997 report of contact 
shows that the veteran reported he had not received the 
notification of the April 1997 rating decision (the Board 
notes that this report of contact is dated one day before the 
April 25, 1997, letter was issued).  The VA employee 
indicated that the April 25, 1997, letter was re-sent to the 
veteran on April 30, 1997, along with his appeal rights.  The 
address shown on the report of contact, which is the address 
provided by the veteran, is the same address shown in the 
January 1997 statement submitted by the veteran.  Neither of 
the April 1997 notifications was returned by the post office 
as undeliverable, and the veteran is presumed to have 
received the notifications.  Woods v. Gober, 14 Vet. App. 
214, 220 (2000) ("There is a presumption of regularity that 
the Secretary properly discharged his official duties by 
mailing a copy of a VA decision to the last known address of 
the appellant and the appellant's representative, if any, on 
the date that the decision was issued." citing Davis 
(Desmond) v. Brown, 7 Vet. App. 298, 300 (1994); Ashley, 2 
Vet. App. at 64-65; and Chute v. Derwinski, 1 Vet. App. 352, 
353 (1991)); see also Butler v. Principi, 244 F.3d 1337, 1339 
(Fed. Cir. 2001) (presumption of regularity applied to 
mailing of copy of notice of appellate rights so that where 
veteran did not timely file notice of disagreement from 
administrative decision such decision was proper basis for 
denial of veteran's claim).

Additionally, while the veteran is competent to assert that 
he did not receive either of the April 1997 notifications, he 
must rebut the presumption of regularity by submitting 
"clear evidence to the effect that [VA's] regular mailing 
practices are not regular or that they were not followed."  
Woods, supra (internal quotation marks and citations 
omitted).  The veteran has made no attempt at such a showing 
here, relying instead on his statements that he did not 
receive either of the letters.  Nevertheless, a statement 
that the mailings in question were not received is 
insufficient to rebut the presumption of regularity, and thus 
his cursory assertion does not establish that the notice 
requirements associated with the April 1997 notifications 
have not been met.  See YT v. Brown, 9 Vet. App. 195, 199 
(1996).

Following the April 1997 notification, the next time 
correspondence from the veteran was received was on September 
30, 1999, at which time, he submitted his new claim for 
pension benefits.  The Decision Review Officer granted an 
effective date of April 27, 1999, based upon the application 
of 38 C.F.R. § 3.157(b).  There is nothing in the record to 
show that the veteran attempted to file a claim for VA 
pension benefits at any time between April 1997 and April 
1999, formally or informally.  The Board has carefully 
reviewed the VA medical records dated between 1997 and 1999 
and does not find that they meet the requirements as an 
informal claim for pension benefits.  The 1997 records do not 
address the veteran's disabilities or the veteran's ability 
or inability to work.  The April 1998 record indicates that 
the veteran was "successful" with his college work.  That 
would not establish a basis for a finding that the veteran 
was permanently and totally disabled as of that date.  A 
March 1999 treatment record does not address the veteran's 
disabilities or the veteran's ability or inability to work.  
Therefore, the Board finds that the evidence of record does 
not establish that a claim for pension benefits, whether 
formal or informal, was submitted between the April 1997 
denial of pension benefits, and the informal claim for 
pension benefits submitted on April 27, 1999.

Here, the law and regulation state that the effective date 
for a claim reopened after final disallowance or a claim for 
pension will be the date of claim or date entitlement arose, 
whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Thus, even if entitlement arose prior to the date 
of claim, the later date is the veteran's informal claim for 
entitlement to pension benefits, which was based upon a VA 
treatment record, dated April 27, 1999.

The veteran has alleged that he was too disabled to have 
understood the denial of his claim for pension benefits in 
1997.  He stated that his confusion began in 1996 and 
continued until 1999.  This does not establish a basis to 
determine that the veteran's September 1996 claim for pension 
benefits has remained pending since that time, nor does it 
establish a basis to grant an earlier effective date for the 
award of pension benefits.  The provisions of 38 C.F.R. 
§ 3.400(b)(1), which allow for a retroactive award for 
pension benefits, apply to submissions of a claim for 
pension-not to the appeal process.  

While the veteran may be implying that he was prevented, by 
reasons of a disability, which was so incapacitating, from 
applying for pension benefits, see 38 C.F.R. 
§ 3.400(b)(1)(ii)(B), he has not submitted any evidence to 
support his allegation.  Additionally, such report by the 
veteran is in direct conflict with that which he reported to 
the Social Security Administration.  There, the veteran 
claimed that he became too disabled to work as of April 12, 
1999.  However, the veteran has continually alleged to VA 
that he became too disabled to work as of September 1996.  
Therefore, the Board gives little probative value to the 
veteran's statements and testimony that he was essentially 
unable to understand the appeal or claims process within VA 
from 1996.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against a finding that an 
effective date earlier than April 27, 1999, is warranted for 
the grant of entitlement to pension benefits, and there is no 
doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an effective date earlier than April 27, 1999, 
for the grant of pension benefits is denied.



___________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



